Petition for Writ of Mandamus Denied and Memorandum Opinion filed January 8,
2013.




                                        In The

                     Fourteenth Court of Appeals

                                  NO. 14-12-01154-CR

                      IN RE BRADLEY J. BARTON, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                      On Appeal from the 176th District Court
                             Harris County, Texas
                            Trial Court No. 1206429

                       MEMORANDUM OPINION

      On December 21, 2012, relator filed a petition for writ of mandamus in this Court.
See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52. In the
petition, relator asks this Court to compel the Honorable Shawna L. Reagin, presiding
judge of the 176th District Court of Harris County, “to rescind her December 7th, 2010
court order ‘preventing all mail contact, phone contact, and personal visitations’ of
Relator.”
       To be entitled to mandamus relief in a criminal case, a relator must show that he
has no adequate remedy at law to redress his alleged harm, and what he seeks to compel
is a ministerial act, not involving a discretionary or judicial decision. State ex rel. Young
v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.
App. 2007) (orig. proceeding).       Relator has not established his entitlement to the
extraordinary relief of a writ of mandamus. Accordingly, we deny relator’s petition for
writ of mandamus.



                                                  PER CURIAM



Panel consists of Justices Frost, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2